
	
		I
		111th CONGRESS
		2d Session
		H. R. 5318
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2010
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Pence, Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Franks of Arizona,
			 Ms. Granger,
			 Mr. Hall of Texas,
			 Mrs. Lummis,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mr. Pitts, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10-percent penalty on early distributions from individual retirement plans for
		  small business investments.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Penalty Relief Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)In March 2010, the Department of Labor
			 reported approximately 15 million people out of work, thereby making the
			 national unemployment rate at 9.7 percent.
			(2)Small businesses
			 account for approximately 25 million, or 99.7 percent, of employers in the
			 United States.
			(3)In the last 15
			 years, small businesses have accounted for approximately 22 million new jobs,
			 or roughly 93 percent of the net new jobs created.
			(4)Since the
			 commencement of the financial crisis, small businesses have been denied loans,
			 seen credit lines curtailed, and have lost access to venture capital and
			 securities markets.
			3.Waiver of
			 10-percent penalty on small business distributionsParagraph
			 (2) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new subparagraph:
			
				(H)Small business
				distributions
					(i)In
				generalAny payment or distribution to the individual during 2010
				or 2011 to the extent that for the taxable year such amount does not exceed the
				lesser of—
						(I)the small business
				investment of the individual for the taxable year, or
						(II)the lesser of
				$10,000, or 25 percent of the nonforefeitable value of the plan at the
				beginning of the taxable year.
						(ii)Small business
				investmentFor purposes of this subparagraph, the term
				small business investment means, with respect to a qualified small
				business, an amount equal to the basis of property which—
						(I)is placed in
				service during the taxable year,
						(II)is used in the
				trade or business of the taxpayer, and
						(III)is subject to
				the allowance for depreciation provided in section 167 or is real property used
				in such trade or business.
						(iii)Qualified
				small businessFor purposes of this subparagraph—
						(I)In
				generalThe term qualified small business means any
				trade or business the gross receipts of which for the preceding taxable year
				did not exceed $20,000,000 or which employed not more than 50 full-time
				employees during the preceding taxable year.
						(II)Full-timeAn
				employee shall be considered full-time if such employee is employed at least 30
				hours per week for 20 or more calendar weeks in the taxable year.
						(III)Controlled
				groupsFor purposes of
				subclause (I), all persons treated as a single employer under subsection (a) or
				(b) of section 52 or subsection (m) or (o) of section 414 shall be treated as a
				single trade or business.
						(iv)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				would result in the disallowance of losses under section 267 or
				707(b).
					.
		
